Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-1555

               HEIRS OF JUAN MILETE MEDERO ET AL.,
                     Plaintiffs, Appellants,

                                      v.

                HOSPITAL DR. SUSONI, INC., ET AL.,
                            Defendants.

                         ____________________

    AM CARE, INC. AND RELIANCE INSURANCE COMPANY OF ILLINOIS,
                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Salvador E. Casellas, U.S. District Judge]


                                   Before

                       Selya, Circuit Judge,
              Coffin and Cyr, Senior Circuit Judges.


     Héctor J. Benítez Arraiza and Llovet Zurinaga & López, P.S.C.
on brief for appellants.



                            December 3, 2004
           Per Curiam.     Juan Milete Medero (Milete) arrived at

Hospital Dr. Susoni, Inc. (HDS) complaining of chest pain.                 A

battery of tests were performed in the emergency room and Milete

was then discharged.     He died a few days later.

           Milete's heirs brought suit in the federal district court

against HDS, AM Care (a firm that allegedly managed the emergency

room), and their respective insurers.         The gravamen of the action

was the allegation that HDS and/or AM Care failed to perform

adequate   screening,    neglected    to   stabilize   the   decedent,   and

prematurely discharged him in violation of the Emergency Medical

Treatment and Active Labor Act (EMTALA), 42 U.S.C. § 1395dd (2003).

The defendants denied the material allegations of the complaint.

In due course, the district court granted a motion for summary

judgment filed by HDS and its insurer (St. Paul Fire & Marine

Insurance Co.).   The court dismissed the action with prejudice as

to all the defendants.

           The plaintiffs appealed. While their appeal was pending,

the plaintiffs, HDS, and St. Paul negotiated a settlement.               The

terms of the settlement are obscure, and the parties apparently

disagree as to whether the settlement abrogated the plaintiffs'

claims against AM Care and its insurer (Reliance Insurance Co.).

In consequence of the settlement, we entered an order dismissing

the appeal vis-à-vis HDS and St. Paul.          Appellate courts lack a

mechanism for factfinding, however, and the dispute as to whether


                                     -2-
the settlement     has   a   broader    reach    remains   unresolved.   The

plaintiffs' appeal is still pending as to AM Care and Reliance.

            The plaintiffs desire to press forward with what remains

of their appeal.    AM Care and Reliance, apparently believing that

the claims against them were extinguished by the settlement, have

not filed a brief.       To complicate matters, the plaintiffs' brief,

filed prior to the consummation of the settlement, addresses only

the claims against HDS and St. Paul.              It does not specifically

address the more nuanced claims advanced against AM Care and

Reliance.    We say "more nuanced" because it is unclear whether AM

Care — a non-hospital health care provider — is a proper defendant

under EMTALA.1

            In the present posture of the case, we think that the

course of prudence is summarily to vacate the judgment below as to

AM Care and its insurer and remand to the district court for

further proceedings.         See 1st Cir. R. 27(c).          On remand, the

district court first should explore the scope of the settlement and

determine whether it extinguished the plaintiffs' claims against AM

Care and its insurer.          If so,        the court should dismiss the

remaining claims on that ground.

            If, however, the claims against AM Care and its insurer

survive the settlement, the court should then resolve the statutory


     1
      The district court noted this question and directed the
parties to brief it. After receiving the parties' memoranda, the
court never resolved the question.

                                       -3-
construction question, namely, whether EMTALA applies to non-

hospital providers like AM Care.      If the court answers that query

affirmatively, it next should proceed to address the EMTALA claims

on the merits and enter judgment accordingly.       But if the court

answers the statutory construction question in the negative, it

should dismiss the claims against AM Care and its insurer without

prejudice for want of federal subject matter jurisdiction.

          We add two caveats.   First, our vacation of the judgment

neither applies to HDS and St. Paul nor affects the earlier order

dismissing the appeal as to those parties.    That aspect of the case

is finished.   Second, we intimate no view as to the ultimate

resolution of any of the issues that must be vetted on remand.

Having mapped the terrain, we need go no further.

          Vacated and remanded.    All parties shall bear their own

costs.




                                -4-